

116 HRES 642 IH: Recognizing the contributions of American Viticultural Areas and wine-growing regions.
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 642IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Blumenauer (for himself and Mr. Zeldin) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONRecognizing the contributions of American Viticultural Areas and wine-growing regions.
	
 Whereas wineries and vintners in the United States contribute to the economic and cultural life of the Nation;
 Whereas the economic contributions of wineries and vintners in the United States is significant and expansive, attributable to the activities of growers, suppliers, researchers, marketers, wholesalers, distributors, and retailers, among others;
 Whereas the American wine industry is estimated to have generated, directly and indirectly, more than $219 billion for the United States economy in 2017;
 Whereas there are more than 10,000 wineries operating in all 50 States; Whereas many of these wineries are small businesses and family owned;
 Whereas the wine industry directly employs nearly 1 million people in the United States and supports nearly 300,000 jobs in industries that supply goods and services to winegrowers and wineries;
 Whereas the wages earned by those directly employed by wineries and the wine industry totaled more than $33 billion in 2017;
 Whereas wineries and wine regions not only drive economic activity through the production, distribution, and sale of wine but also attract substantial tourism-related interest and spending;
 Whereas wine regions in the United States each year host more than 43 million tourists and generate nearly $18 billion in tourism expenditures;
 Whereas wine tourism supported 375,000 jobs that paid more than $10 billion in wages in 2017; Whereas American Viticultural Areas (AVAs) are designated wine-growing regions in the United States that have distinguishing features affecting viticulture, including climate, geology, soils, physical features, and elevation;
 Whereas the first American Viticultural Area was approved on June 20, 1980, for Augusta, Missouri, and, as of October 11, 2019, there have been 243 American Viticultural Areas established in the United States;
 Whereas at least 85 percent of a wine must be derived from grapes grown within the boundaries of the area in order to use the AVA name on its label;
 Whereas an AVA designation allows vintners to describe more accurately the origin of their wines, and helps them build and enhance the reputation and value of the wines they produce;
 Whereas an AVA designation allows consumers to attribute a given quality, reputation, or other characteristic to a wine made from grapes grown in that area, and helps them identify wines they wish to purchase;
 Whereas appellations of origin, such as AVA designations, can assist American wine producers in establishing distinctive American place names in global markets and can create valuable export opportunities;
 Whereas wine exports generated more than $1.49 billion for United States producers last year, a threefold increase over the past 20 years;
 Whereas once an American Viticulture Area term, or other appellation of origin, is protected in a foreign country, it helps vintners effectively promote their products and increase awareness of their region;
 Whereas the United States wine industry is growing and accounts for 10 percent of global wine production;
 Whereas American wine-growing regions and wine growers have contributed not only to the economic prosperity of the Nation but have also enhanced its cultural prestige by developing and sharing with the world their internationally recognized wines;
 Whereas American consumers have benefitted from the rich diversity and extraordinary quality of American wines and wine-growing regions; and
 Whereas responsibly enjoying wine often serves to enhance the richness of life and bring together more closely family and friends: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the significant contributions to the economic and cultural life of the Nation made by American wines and distinctive American wine-growing regions;
 (2)recognizes the value created in domestic and foreign markets by promoting wines from distinctive American wine-growing regions, including those protected by American Viticultural Area designations or other appellations of origin; and
 (3)supports efforts to promote awareness of and appreciation for distinctive American wine-growing regions in the United States and abroad.
			